WILKINS, Justice
(dissenting):
On appeal defendant asserts that the District Court’s conclusions of law are contrary to law and unsupported by either the findings of fact or the evidence at trial. Defendant also claims that the damage award based on lost profits is improper.
I believe from a review of the record that the conclusions of law are amply supported by the findings of fact which are supported by the evidence.
Are the conclusions contrary to law? No, in my opinion. Recovery in tort for interference with business relations has received little exposure in Utah. The American Law Institute’s Restatement of Torts, Second, Tentative Draft No. 23, 1977, Sections 766-774A provides a listing of the factors to be considered in an action for tortious interference with business relations. The key elements are an improper intentional interference with the performance of a contract between another and a third person1 or the same interference with prospective contractual relationships.2
An intended consequence is defined by the Restatement and the courts 3 to include results that the actor is “substantially certain” will flow from his actions. The District Court, in order to find a tortious interference, implicitly found that defendant possessed the requisite intent. And the record supports this position.
*423The District Court also found that defendant’s acts interfered with plaintiffs business. This is supported in the record by the confusion and concern caused to plaintiff’s lessees upon receiving notice of the lease assignments. The most significant impact of defendant’s interference was its adverse effect on plaintiff’s ability to procure future lines of financing and other automobiles after defendant’s improper notice of termination and its dishonor of plaintiff’s checks. Plaintiff’s expert witness testified that these actions by defendant caused plaintiff to be forced out of business. And this testimony supports the District Court’s finding.
Next, were defendant’s actions improper and contrary to law? Defendant cites First Security Bank of Utah, N. A. v. Wright, Utah, 521 P.2d 563 (1974) for the proposition that a secured party may, at any time, notify a third party of his security interest. This right to notify, pointed out in First Security, is extended only to third parties. In the instant case the notice went to the account debtor, i. e., the plaintiff’s lessees and under the Uniform Commercial Code was proper only if “so agreed and in any event on default.”4 The parties had not so agreed and plaintiff was not in default at the time of the notices. The notices also went beyond the mere notification of a security interest. Defendant informed the lessees that their lease had been assigned to defendant and also requested future payments be made directly to defendant.
Defendant is correct in contending that the financing agreement with plaintiff was terminable upon notice. Plaintiff claims, however, that the termination was improper in that notification came after actual termination by defendant. In light of the concatenation of events — the wrongful dishonor of checks, the notices to lessees, and the untimely notification — the District Court, could properly conclude, as it did, that defendant’s actions were improper.
After concluding that defendant’s acts constituted a tortious interference with plaintiff’s business relations the District Court awarded damages measured by lost profits, which award defendant contends was improper.
This Court has long recognized that damages may be awarded for loss of profits. Gould v. Mountain State Telephone & Telegraph Company, Utah, 309 P.2d 802 (1957). The requirement for the award of lost profits is proof of loss that is not completely speculative nor uncertain. Plaintiff’s expert witnesses provided such proof and the District Court’s award was proper, in my opinion. I believe the District Court should be affirmed.
MAUGHAN, J., concurs in the views expressed in the dissenting opinion of WILKINS, J.

. Restatement of Torts, Second, Tentative Draft No. 23, 1977, Section 766.


. Id., Section 766 B.


. Restatement of Torts, Second Section 8A and cases cited in the Reporter’s Notes.


. Utah Code, 1953, Sec. 70A-9-502(l), as amended.